DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 7-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (USP 9,422,802) in view of Olin et al. (2016/0333646).
With respect to claim 1, Chau et al. disclose a pressure sleeve system comprising: a drill collar (200) having at least one pocket for receiving at least one component (56), the at least one pocket comprising: a rectangular portion extending from a first end to a second end, the rectangular portion (shown in figures 3 and 7) having a base surface, and each of the first and the second end having a transition surface extending from the base surface to a shoulder surfaces (the surface from the base up to the shoulder, shown in figures 7 and 11, where lid ends sit) and a pressure sleeve (228) operable to receive the drill collar.  Chau et al. does not disclose a pair of shoulder surfaces on each end, a pair of protrusions, and a channel, the pair of shoulder surfaces and a surface of the channel being parallel to the base surface, the 

    PNG
    media_image1.png
    384
    532
    media_image1.png
    Greyscale



With respect to claim 3, Chau et al. in view of Olin et al. disclose wherein the end pocket includes an end pocket surface that is planar and parallel to the base surface at a center of the rounded triangle and curves upwards to an end pocket edge (see figure 11 in Chau et al.). 
With respect to claim 4, Chau et al. in view of Olin et al. as modified teach wherein the end pocket edge is rounded.
With respect to claim 7, Chau et al. in view of Olin et al. does not disclose wherein an edge of the at least one pocket is elliptical at each of the first end and the second end.  It would have been obvious to one having ordinary skill in the art at the time the invention as made to have made an edge of the at least one pocket elliptical, as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to claim 8, Chau et al. in view of Olin et al. does not disclose four pockets.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included four pockets, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With respect to claim 10, Chau et al. in view of Olin et al. disclose wherein the inner pocket includes an inner pocket rectangular portion extending from a first inner pocket end to a second inner pocket end (see figure 7A).
With respect to claim 11, Chau et al. in view of Olin et al. disclose wherein an inner pocket surface of the rectangular portion is cylindrical (see figure 7A).
With respect to claim 12, Chau et al. in view of Olin et al. disclose wherein each of the first inner pocket end and the second inner pocket end include an inner pocket end surface, and wherein the inner pocket end surface is elliptical (see figure 7A, wherein the end surface is considered elliptical).
With respect to claim 13, Chau et al. in view of Olin et al. disclose wherein the second inner pocket end extends through the transition surface and to the channel of the second end (see figure 7A).
With respect to claim 14, Chau et al. in view of Olin et al. disclose a pressure sleeve system comprising: a drill collar having at least one pocket for receiving at least one component, the at least one pocket comprising: a rectangular portion extending from a first end to a second end, the rectangular portion having a base surface, and each of the first and the second end having a transition surface extending from the base surface to a pair of shoulder surfaces, a pair of protrusions, and a channel, the pair of shoulder surfaces and a surface of the channel being parallel to the base surface, the 
With respect to claim 15, Chau et al. in view of Olin et al. do not disclose a rounded triangle.  It would have been obvious to one having ordinary skill in the art at the time the invention as made to have made the end pocket a rounded triangle, as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to claim 16, Chau et al. in view of Olin et al. disclose wherein the end pocket includes an end pocket surface that is planar and parallel to the base surface at a center of the rounded triangle and curves upwards to an end pocket edge (see figure 11 in Chau et al.). 
With respect to claim 19, Chau et al. in view of Olin et al. disclose a drill collar having at least one pocket, the at least one pocket comprising: a rectangular portion extending from a first end to a second end, the rectangular portion having a base surface and opposing side surfaces, the opposing side surfaces being perpendicular to the base surface and parallel to each other, the opposing side surfaces extending to a rounded end at each of the first end and the second end; each of the first end and the second end having a transition surface extending from the base surface to a pair of shoulder surfaces and a channel, the pair of shoulder surfaces and a surface of the channel being parallel to the base surface, the channel extending to an end pocket, at least one of the end pockets in communication with an aperture; and an inner pocket 
With respect to claim 20, Chau et al. in view of Olin et al. disclose wherein an edge of the at least one pocket is elliptical at each of the first end and the second end (see figure 7A, wherein the end surface is considered elliptical).

Allowable Subject Matter
3.	Claims 5, 6, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peters et al. (US 2019/0271193) disclose an enclosed module for a downhole system.  Nguyen et al. (USP 10,227,840) disclose a composite mandrel for use in subterranean formation.  Wentworth et al. (USP 6,148,935) disclose a joint for use in a directional boring apparatus.  Runquist et al. (USP 8,939,237) disclose an underground drilling apparatus having a sonde housing.  Cox (USP 5,931,240) disclose a drill bit concave steering channel for horizontal directional drilling having a sonde housing.  



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672